PER CURIAM:
The claimant brought this action for damage to his motorcycle which occurred when he encountered a large hole in the pavement of W. Va. Route 21/33 (also known as Barrington Hill Road) in Oak Hill, Fayette County. This is a residential area and the road basically serves the residents there.
This incident occurred on July 26, 1997, at approximately 5:30 a.m. It was dark, but the weather was clear. The claimant was proceeding from his home in Oak Hill to Dunbar, W.Va., where he was attending school. He described the road as a two-lane, blacktopped road which is straight at the scene of the incident but on a hill. He was going downhill at approximately 15 to 20 miles per hour when he saw a large hole at the bottom of the hill. He was unable to avoid striking the hole with his Yamaha motorcycle. He described the hole as being over a foot in diameter and six to eight inches deep. He was familiar with the road, but he had not noticed hole prior to this particular morning. The motorcycle sustained damage to a wheel and a tire in the amount of $567.52 which includes the cost of mounting and balancing the tire.
The respondent offered no witnesses on its behalf.
The Court, having reviewed the facts in this claim, has determined that the respondent had to have had at least constructive notice of the hole on County Route 21/33 based upon its size as described by the claimant. Therefore, the Court is of the opinion that respondent was negligent in its maintenance of this road as of the date of claimant’s accident, and the Court makes an award to the claimant for the damages to his motorcycle in the sum of $567.52.
Award of $567.52.